Title: From George Washington to Comfort Sands, 23 April 1782
From: Washington, George
To: Sands, Comfort


                        
                            Sir
                            Head Quarters Newburgh April 23th 1782
                        
                        Having just received a Copy of the Contract for supplying the moving Army, and conceiving (from what was
                            observed when I saw you & Mr Livingston together) it will be necessary for the Company engaged in that Contract,
                            as well as for the Contractors for furnishing the Garrison of West Point &c. to be apprised of the particular
                            Troops to be supplied under each Contract on the first of May; I have taken the earliest occasion of giving you my Opinion fully on that Matter. Previous to which, I think it expedient you should be informed,
                            that it may be difficult & even impossible to ascertain any length of time beforehand with any degree of
                            precision, what the Garrison of West Point, and its dependencies will consist of—The strength of that Garrison must
                            & will vary according to circumstances, or as the general Plan of operations for the Campaign may require; which
                            depends upon so many contingencies, that I cannot possibly, take upon me to inform you now, what number of Rations you
                            will have to supply after the Main Army takes the Field; as it is obvious the number of Men requisite for the security of
                            those Posts will depend entirely, upon the position of the remainder of our Army for covering them & the state of
                            the Enemy at that time—All I can say further on this subject is, that the last Campaign the Garrison was composed of two
                            Garrison Regts, which were made up, by detachments of the Weakest Men from the whole line of the Army together with some
                            artillery & Militia; and that in future, the good of service, not the interest of any Individuals whatever, will
                            point out the line of Conduct, I shall pursue respecting the disposition of the Troops.
                        It is because, I fear, some difficulty or foundation for dispute, or obstructions to the Public interest, in
                            consequence of this fluctuation of the number of Rations to be issued, may arise between the Contractors for supplying the
                            Moving Army & those for furnishing the Garrison, that I mention these things—and I would take the liberty to
                            suggest, whether it might not be the best way, for removing all grounds of disputes & altercations, to have some
                            mutual agreement between the different Companies of Contractors, (if it could be found practicable & convenient to
                            them), so that the whole business might be executed upon one great Scale.
                        In the mean time untill the Army takes the field, I shall consider the Garrison of West Point as being
                            composed of the 1st & 2nd Massachusetts Brigades, the 3d Regt of Artillery, and such small Corps or parts of Corps
                            as are now, or may be occasionally employed there—The immediate Dependencies of West Point at present are, the Posts in
                            its vicinity on the eastern side of the River, the Posts of Kings Ferry, Dobb’s Ferry, and Fish kill, & there must
                            be one at Newburgh or New Windsor; The Commandt of West Point, upon application to him, can from time to time inform you
                            nearly of the number of Rations to be issued at the aforesd Posts.
                        The remainder of the Troops I shall comprehend under the general idea of the moving Army; and they are to be
                            supplied accordingly; but as I before suggested, I think it would be much more advantageous to the Contractors as well as
                            the Public, that a Union of interests, or mutual agreement, should supersede the necessity of discrimination. I am Sir
                            &c.

                    